Exhibit 10.2

 

CONSTRUCTION AGREEMENT

AMENDMENT #1

August 25, 2005

 

WHEREAS, Alberta Energy Holding, Inc. (“Alberta”), a private company organized
and in good standing under the laws of Delaware and Blast Energy Services, Inc.
(“Blast” and formerly known as Verdisys, Inc.), a public company organized and
in good standing under the laws of California entered into a Construction
Agreement dated March 17, 2005 (the “Agreement”). Alberta and Blast shall
collectively be known as the Party or Parties;

 

WHEREAS, the Parties now wish to reaffirm the provisions of the Agreement and
make certain amendments thereto. The original objective is reaffirmed that
Alberta will engineer, design, source, and build the AFJ Coiled Tubing Rig
System under the terms and conditions in the Agreement as modified herein.
Alberta has undertaken to ensure the integration of the various rig systems and
to assist Blast in deploying the rig through commissioning and into commercial
operation;

 

WHEREAS the Parties are executing a Technology Purchase Agreement as of this
date;

 

THEREFORE, in view of the good and valuable consideration stated below, Blast
and Alberta agree as follows:

 

1. The scope of the construction project is defined in the Agreement and the
factory acceptance test criteria are defined herein in Schedule A.

 

2. The modified lump sum price in Section 3 of the Agreement is hereby amended
from $850,000 to $900,000 to recognize delays in funding and costs to expedite
delivery.

 

3. The Budget Overrun sharing arrangements for Alberta in section 4 of the
Agreement is hereby amended to range from costs in excess of $900,000 but not to
exceed $1,000,000. Such range was previously $850,000 to $950,000.

 

4. The Budget Overrun sharing arrangements for Blast to assume in section 4 of
the Agreement is hereby amended to amounts in excess of $1,000,000. Such limit
was previously $950,000.

 

5. Alberta will now use its best efforts to deliver Blast Rig #1, as specified
in Appendix A of the Agreement, for Factory Acceptance Testing on or before
October 1, 2005. Such testing criteria are defined in Schedule A herein.

 

6. Alberta will provide a weekly update to David Adams including the following
items: a critical path schedule, allocation of costs to date by major line item,
upcoming major equipment/integration activities, areas of concern for the timing
and mechanical viability of the project.

 

7. Blast hereby covenants to wire transfer additional advances and payments due
under the Agreement as are requested by Alberta.

 

8. The incomplete sentence (“Need to refer to this superseding the Licensing
Agreement”) immediately prior to the WITNESS provision of the Agreement is
hereby stricken and has no binding effect.

 

9. Exhibit B of the Agreement is hereby cancelled and deleted.

 

10. Legal jurisdiction and binding arbitration provisions from the Agreement are
reaffirmed by the Parties. Alberta agrees that any disputes that arise should be
resolved amicably between the Parties and, failing such resolution, will be
pursued in binding arbitration procedures.

 

11. Upon execution of this Agreement, each Party shall provide the other Party
with a resolution from their respective Board of Directors authorizing Blast and
Alberta officers to enter into this Agreement under the terms stated.

 

12. All other terms of the Construction Agreement are unchanged and remain in
full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written,

 

/s/ David M. Adams

--------------------------------------------------------------------------------

     

/s/ Mark McAfee

--------------------------------------------------------------------------------

David M. Adams       Mark McAfee President & Co-CEO       President & CEO Blast
Energy Services, Inc.       Alberta Energy Holding, Inc.

/s/ John O’Keefe

--------------------------------------------------------------------------------

     

/s/ Mark F. Alley

--------------------------------------------------------------------------------

Witness       Witness



--------------------------------------------------------------------------------

SCHEDULE A

ABRASIVE FLUID JETTING (“AFJ”) RIG

FACTORY ACCEPTANCE CRITERIA

As of August 26, 2005

 

•   COMPLETE THE CONSTRUCTION AND FACTORY ACCEPTANCE TESTING FOR THE BLAST AFJ
RIG #1

 

  •   Provide detailed documentation for AFJ Rig #1.

 

  •   Manage Mxros, Inc for the integration of the various contractor service
packages that are associated with the construction of AFJ Rig #1.

 

  •   Meet the minimum acceptance criteria of the Factory Acceptance Test as
outlined below and to be detailed prior to commencement of such tests.

 

  •   Meet the minimum acceptance criteria for field testing in Hondo, Texas by
supervising the drilling of two wells to confirm AFJ Rig #1 minimum designed
operating specifications (“Field Acceptance Test”).

 

•   FACTORY ACCCEPTANCE TESTING CRITERIA

 

  •   Supervise engine run testing with full load range for all installed rig
system components.

 

  •   Supervise test of all Pumps for load specification range of rated rig
system performance.

 

  •   Supervise Test Reel to manufacturer’s specifications, run forward,
backward and neutral positions, including lateral movement of Level Wind and
Reel.

 

  •   Supervise Injector Head/Gooseneck for rated manufacturers specifications,
snub/pull limits, feed rate, and robustness.

 

  •   Supervise proper functioning of all Systems and Software readings via
Cabin Control console(s).

 

  •   Supervise test of all surface equipment, including Formation Access Tool
(“F.A.T.”), Abrasive Slurry System, Jet Hose(s) and metal cutting Nozzle(s), and
supervise casing cutting in a controlled environment.

 

  •   Supervise complete shakedown of all remaining items on the mutually agreed
Factory Acceptance checklist.

 

  •   Supervise implementation of corrective actions on rejected items in a
timely manner.

 

  •   Confirm and mutually agree that any given corrective action(s) implemented
meets design acceptance criteria.

 

•   HONDO, TEXAS FIELD AND OPERATING CRITERIA (Field Acceptance Test)

 

  •   Supervise the re-test of all above factory tested components in a field
environment as follows:

 

  •   Supervise API standard pressure test on all Well Control systems and
accumulator(s).

 

  •   Supervise comprehensive test of complete range of stated performance
criteria of F.A.T. system, at a depth of no less than ~1,200’ feet.

 

  •   Supervise comprehensive test of Abrasive Slurry System and Casing Cutting
Nozzle with successful cutting and metal removal of mutually agreed window and
slot and perforation criteria, both at surface and down hole, at a depth of no
less than ~1,200 feet.

 

  •   Supervise comprehensive test of Lateral Jetting System, including Shoe,
Jet Hose and Abrasive Jetting Nozzle with mutual agreed design criteria for
confirmation of successfully accessing reservoir formation of at least 15 feet.

 

  •   Supervise complete shakedown of all remaining items on the mutually agreed
Field Acceptance checklist.

 

  •   Supervise the implementation of corrective actions on rejected items in a
timely manner.

 

  •   Confirm and mutually agree that corrective action(s) implemented meets
design acceptance criteria.